In an action to recover benefits under a policy of no-fault insurance, the defendant appeals from so much of an order of the *429Supreme Court, Nassau County (DiNoto, J.), dated December 9, 1994, as denied its motion to vacate a judgment dated September 22, 1994, entered upon its default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to present a reasonable excuse for its default and failed to establish a meritorious defense. Thus, its motion to vacate the judgment entered upon its default in answering the complaint was properly denied (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693, 695; Fennell v Mason, 204 AD2d 599). Miller, J. P., Joy, Hart and Krausman, JJ., concur.